DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-18 are pending, claims 1 has been canceled, claims 17-18 have been added, and claims 2-18 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the thermally conductive housing having a distally facing front surface that is angled…by a step” ( as recited in claims 2 and 12 | please see additional reasoning in 112a rejection below) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
In claim 9, the limitation “to direct illumination at least a portion of said target region” should read “to direct illumination toward at least a portion of said target region” (i.e. add a word to separate “illumination” with “at least”). 
In claim 9, the limitation “prism that transmitted through” should read “prism that is transmitted through”.
In claim 12, the limitation “dissipate heat generated” should read “dissipate the heat generated”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light emitting device” in claim 2; “light emitting devices” in claim 9; and “a solid state emitter” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 2 and 12, the limitation “the thermally conductive housing having a distally facing front surface that is angled…by a step” fails to comply with the written description requirement. The examiner interpreted the cradle 170 as the thermally conductive housing based on the claim limitation “a thermally conductive housing configured to house said plurality of lenses”. The specification discloses the cradle 170 has a central Claims 3-8 and 13-18 are rejected due to their dependency on claims 2 and 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the light emitting diode” is unclear. It is unclear if this feature is the “light emitting device” previously recited in the claim, as there is no limitation that directly connects the “light emitting device” to “the light emitting diode”. Claims 3-8 are rejected due to their dependency on claim 2.
Regarding claim 2, the limitation “thermally conductive distal end” lacks antecedent basis, as the feature was not previously recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193), in view of Iwasaki (US 2009/0303619).
Regarding claim 2, Wright discloses an endoscope (see figure 3), comprising: a proximal end portion (best seen with proximal end 232 of endoscope structure 220, figure 2); a distal end portion (distal end 320, figure 3); a plurality of lenses (rod lenses 342, figure 3) disposed in an optical path extending from said distal end portion to said proximal end portion such that an image of an object at the distal end portion can be formed at the proximal end portion (align the lens elements 342 [0038]; see figure 3); a light emitting device (this element is interpreted under 35 USC 112f as an LED as recited in [0076] of the spec. | LEDs 326, figure 3) disposed at the distal end portion, the , wherein the heat is dissipated by the thermally conductive distal end (heat generated…away from…[0040]); a thermally conductive housing (cradle 340, figure 3 | other portions of the outer tube 350, the cradle 340 and/or lens holder 328 may comprise thermally conducting material | the examiner interpreted the cradle 340 can be thermally conductive on its own) configured to house said plurality of lenses (figure 3) and dissipate the heat generated by the light emitting device (may conduct heat…away from [0040]), said thermally conductive housing thermally coupled to the distal end portion such that the heat generated by the light emitting diode is further dissipated away from the distal end portion (may conduct heat…away from [0040]), the thermally conductive housing having a distally facing front surface (see 600, figure 6) that is angled relative to a longitudinal axis of the endoscope to allow light to be collected along an oblique direction with respect to the longitudinal axis (see figure 6), the distally facing front surface having a first angled surface portion (see surface portion of 600 where 616 is located, figure 6) extending along a first plane (see figure 6) and having an aperture (hollow interior region 614, figure 6) in which a front lens (616 holds a lens [0054]; figure 6) is disposed, the distally facing front surface having a second angled surface portion (see surface portion of 600 where 622 is located, figure 6) extending along a second plane different than the first plane (616 and 622 are located on different portions/areas of the distal end surface of 600, therefore they would be located on different planes | additionally, the depth of the LEDs in 622 and the lens in 616 are different with respect to the distal end surface of 600 and would result in them extending in different planes; see figure 6), the light emitting device mounted on the second angled surface portion (LEDs [0055]), the second angled surface portion separated from the first angled surface portion by a step (best seen with the lens seat 616 with respect to the seats 622, figure 6). Wright is silent regarding a cover plate extending along a third plane and disposed over the distally facing front surface of the thermally conductive housing, the cover having a first opening disposed in front of the front lens such that light can pass through the opening and into the front lens, the cover having a second opening disposed in front of the light emitting device so that light from the light emitting device passes through the cover plate.  
Iwasaki teaches an endoscope (figure 1) with a distal end cover (25, figure 2) formed on the distal end face of the distal end portion (6, figure 2). The distal end cover is adhesively fixed so as to cover the distal end portion ([0059]). The distal end cover has an opening portion (see figure 2) for the treatment instrument channel (12a, figure 2).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wright to have a distal end cover (25, figure 2) with corresponding openings that align with the light emitting device and front lens as taught by Iwasaki. Doing so would provide a cover to the distal end portion of the endoscope ([0059]; Iwasaki). The modified endoscope would have a cover plate (25, figure 2; Iwasaki) extending along a third plane (cover the distal end surface [0059]) and disposed over the distally facing front surface of the thermally conductive housing (fixed so as to cover the distal end portion [0059]), the cover having a first opening (modified cover would have opening for front lens) disposed in front of the front lens such that light can pass through the opening and into the front lens, the cover having a second opening (modified cover would have opening for light emitting device) disposed in front of the light emitting device so that light from the light emitting device passes through the cover plate.  
Regarding claim 3, Wright further discloses said endoscope is an arthroscope (for viewing inside a cavity of a body; abstract | the examiner interpreted the endoscope can be used as an arthroscope).  
Regarding claim 4, Wright further discloses the light emitting device is a single light emitting diode (at least one seat…for placement of one or more solid state light emitters [0070] | the examiner interpreted there to be at least a single LED).  
Regarding claim 5, Wright further discloses said plurality of lenses comprise rod lenses (rod lenses 342 [0038]; see figure 3) having lengths and widths, said lengths being longer than said widths (see figure 3).  
Regarding claim 6, Wright further discloses an outer tube (outer tube 350, figure 3) surrounding the thermally conductive housing.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193) and Iwasaki (US 2009/0303619) as applied to claim 2 (for claim 8) and claim 6 (for claim 7), and further in view of Weber (US 2011/0092772).
Regarding claim 7, Wright and Iwasaki disclose all of the features in the current invention as shown above for claim 6. They are silent regarding said thermally conductive housing is electrically insulated from said outer tube.  

It would have been obvious to modify the thermally conductive housing to have a thin insulation layer around it as taught by Weber. Doing so would ensure electrical insulation ([0019]).
Regarding claim 8, Wright and Iwasaki disclose all of the features in the current invention as shown above for claim 2. They are explicitly silent regarding the thermally conductive housing comprises copper. 
Weber teaches materials with a high thermal conductivity are silver, copper, or an alloy having a significantly high share of such materials ([0008]).
It would have been obvious to modify the thermally conductive housing with copper as taught by Weber. Doing so would provide high thermal conductivity ([0008]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193), in view of Weber (US 2011/0092772).
Regarding claim 9, Wright discloses an endoscope (figure 3) for imaging a target region within a body (abstract), comprising: a tip member (front lens holder 328, figure 3 | 400, figure 4 | 600, figure 6) comprising one or more light emitting devices (this element is interpreted under 35 USC 112f as LEDs as recited in the Spec. in [0076] | LEDs 326 [0036]) configured to direct illumination at least a portion of said target region, said tip member also comprising a front window (front lens 330, figure 3) disposed so as to receive light from said target region when said tip is in said body, said tip further the tip member having a distally facing front surface (600, figure 6) that is angled relative to a longitudinal axis of the elongated member to allow light to be collected along an oblique direction with respect to the longitudinal axis(see figure 6), the distally facing front surface having a first angled surface portion (see surface portion of 600 where 616 is located, figure 6) extending along a first plane (see figure 6) and having an aperture (hollow interior region 614, figure 6) in which a front lens (616 holds a lens [0054]; figure 6) is disposed, the distally facing front surface having a second angled surface portion (see surface portion of 600 where 622 is located, figure 6) extending along a second plane different than the first plane (616 and 622 are located on different portions/areas of the distal end surface of 600, therefore they would be located on different planes | additionally, the depth of the LEDs in 622 and the lens in 616 are different with respect to the distal end surface of 600 and would result in them extending in different planes; see figure 6), the one or more light emitting devices mounted on the second angled surface portion (LEDs [0055]), the second angled surface portion separated from the first angled surface portion by a step (best seen with lens seat 616 with respect to the seats 622, figure 6). Wright is silent regarding said housing comprises copper or a copper alloy such that heat generated by the one or more light emitting devices is dissipated away from the tip member,.  
Weber teaches materials with a high thermal conductivity are silver, copper, or an alloy having a significantly high share of such materials ([0008]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the housing with copper or a copper alloy as taught by Weber. Doing so would provide high thermal conductivity ([0008]; Weber) such that heat generated by the one or more light emitting devices is dissipated away from the tip member (may conduct heat…away from [0040]; Wright).
Regarding claim 10, Weber further teaches said housing comprises a copper alloy (copper, or an alloy…[0008]; Weber).  
Regarding claim 11, Weber further teaches said housing comprises copper and not a copper alloy (copper [0008]; Weber).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193), in view of Iwasaki (US 2009/0303619) and Weber (US 2011/0092772).
Regarding claim 12, Wright discloses an endoscope (see figure 3), comprising: a proximal end portion (proximal end 232 of endoscope structure 220, figure 2); a distal end portion (distal end 320, figure 3); a plurality of lenses (342, figure 3) disposed in an optical path extending from said distal end portion to said proximal end portion such that a solid state emitter (this element is interpreted under 35 USC 112f as an LED as recited in the Spec. in [0076] | LEDs 326 [0036] | at least one seat…for placement of one or more solid state light emitters [0070] | the examiner interpreted there to be at least a single LED) disposed at the distal end portion, the solid state emitter generating heat when activated (heat generated by the solid state emitters 326 [0040]); a thermally conductive housing (340, figure 3 | other portions of the outer tube 350, the cradle 340, and/or lens holder 328 may comprise thermally conducting material | the examiner interpreted the cradle 340 can be thermally conductive on its own) configured to house said plurality of lenses, said thermally conductive housing attached to the distal end portion (see 320, figure 3), the thermally conductive housing having a distally facing front surface (see 600, figure 6) that is angled relative to a longitudinal axis of the endoscope to allow light to be collected along an oblique direction with respect to the longitudinal axis (see figure 6), the distally facing front surface having a first angled surface portion (see surface portion of 600 where 616 is located, figure 6) extending along a first plane (see figure 6) and having an aperture (hollow interior region 614, figure 6) through which light enters the endoscope, the distally facing front surface having a second angled surface portion (see surface portion of 600 where 622 is located, figure 6) extending along a second plane different than the first plane (616 and 622 are located on different portions/areas of the distal end surface of 600, therefore they would be located on different planes | additionally, the depth of the LEDs in 622 and the lens in 616 are different with respect to the distal end surface of 600 and would result in them extending in different planes; , the solid state emitter mounted on the second angled surface portion (LEDs [0055]), the second angled surface portion separated from the first angled surface portion by a step (best seen with the lens seat 616 with respect to the seats 622, figure 6); and an outer tube (350, figure 3) surrounding the thermally conductive housing. Wright is silent regarding the thermally conductive housing comprising copper or a copper alloy and configured to dissipate heat generated by the solid state emitter away from the distal end portion; a cover plate extending along a third plane and disposed over the distally facing front surface of the thermally conductive housing, the cover having a first opening disposed in front of the aperture, the cover having a second portion disposed in front of the solid state emitter so that light from the solid state emitter passes through the cover plate.
Iwasaki teaches an endoscope (figure 1) with a distal end cover (25, figure 2) formed on the distal end face of the distal end portion (6, figure 2). The distal end cover is adhesively fixed so as to cover the distal end portion ([0059]). The distal end cover has an opening portion (see figure 2) for the treatment instrument channel (12a, figure 2).
Weber teaches materials with a high thermal conductivity are silver, copper, or an alloy having a significantly high share of such materials ([0008]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wright to have a distal end cover (25, figure 2) with corresponding openings that align with the aperture and the solid state emitter as taught by Iwasaki. Doing so would provide a cover to the distal end portion of the endoscope ([0059]; Iwasaki). Additionally, it would have been obvious to modify the housing with a cover plate (25, figure 2; Iwasaki) extending along a third plane (cover the distal end surface [0059]) and disposed over the distally facing front surface of the thermally conductive housing (fixed so as to cover [0059]), the cover having a first opening (modified cover would have opening for aperture) disposed in front of the aperture, the cover having a second portion (the modified cover would also be disposed in front of the solid state emitter with an opening that aligns with it) disposed in front of the solid state emitter so that light from the solid state emitter passes through the cover plate.
Regarding claim 13, Wright further discloses said endoscope is an arthroscope (for viewing inside a cavity of a body; abstract | the examiner interpreted the endoscope can be used as an arthroscope).  
Regarding claim 14, Wright further discloses the solid state emitter is a single light emitting diode (at least one seat…for placement of one or more solid state light emitters [0070] | the examiner interpreted there to be at least a single LED).  
Regarding claim 15, Wright further discloses said plurality of lenses comprise rod lenses (rod lenses 342 [0038]; see figure 3) having lengths and widths, said lengths being longer than said widths (see figure 3).  
Regarding claim 16, Wright and Iwasaki and Weber disclose all of the features in the current invention as shown above for claim 12. They are silent regarding said thermally conductive housing is electrically insulated from said outer tube.  
Weber further teaches an endoscope instrument (abstract) that uses a very thin insulation layer to ensure the electrical insulation between an inner and outer conductor ([0019]).
It would have been obvious to modify the thermally conductive housing to have a thin insulation layer around it as taught by Weber. Doing so would ensure electrical insulation ([0019]).
Regarding claim 17, Wright further discloses a front lens (616 holds a lens [0054]; figure 6) disposed in the aperture of the distally facing front surface.  
Regarding claim 18, Iwasaki further teaches the second portion of the cover plate includes a second opening disposed in front of the solid state emitter (the modified cover would also be disposed in front of the solid state emitter with an opening that aligns with it; [0059]; Iwasaki).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 3, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795